DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 12/4/2019.  Claims 1-17 are currently pending.

Information Disclosure Statement
1.	The Information Disclosure Statements (IDS) submitted on 12/4/2019, 1/11/2021, and 3/9/2021 have been considered by the examiner.
	
Drawings
2.	The drawings that were filed on 12/4/2019 are being considered by the examiner.
3.	The drawings are objected to because "Sub-filter 2" appears twice in Figure 6.  It appears that one of them should read as ─Sub-filter 3.─
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
4.	The disclosure is objected to because of the following informalities:
"The sub-filter 3 is for determining the third estimated height X3 and the third innovation g3 according to the third relative height H3 and the combined relative height Xg of the previous moment."  It appears that Figure 6 is mislabeled, because there is not a sub-filter 3 in Figure 6.  (Paragraph [0058], Lines 10-12)
"As shown in FIG. 7 to FIG. 9, the UAV 700 of the disclosed embodiments may include: a controller 707."  It appears that controller 707 should read as ─controller 701,─ as in the rest of the specification and to match Figure 7.  (Paragraph [0063], Lines 4-5)
It is recommended that "The third radar 7023 tilts forward and downward" reads as "The third radar 7023 tilts backward and downward."  The second are third radar point "forward and downward" but do not point in the same directions. The third radar is described as pointing "backward and downward" in the rest of the specification.  (Paragraph [0088], Line 7)
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 17 recites “the unmanned aerial vehicle according to any one of claims 1.”  It is unclear what it meant by “any one of claims 1.”; this claim is interpreted as dependent on claim 1 for purposes of the rejection below.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180314268 A1) in view of Line (US 20180032087 A1). 
10.	Regarding Claim 1, Tan teaches an unmanned aerial vehicle, comprising: a controller, the controller being configured to (Tan: [0025] "FIG. 1 is a block diagram illustrating an embodiment of a height estimation and control system. Height estimation and control system 100 [controller] may be utilized by an aerial vehicle [unmanned aerial vehicle] that executes close-to-ground terrain-following flight."):
Determine a first relative height between the unmanned aerial vehicle (UAV) and a ground reflector directly below the UAV and a second relative height between the UAV and a ground reflector ahead the UAV (Tan: [0025] and [0036] "The distance sensor 12 is mounted on the UAV in such a way (e.g., positioned at a forward and downward angle) so as to measure a distance [second relative height] to a position on a surface of a feature on the ground ahead of the UAV."  Also, "The ultrasonic sensor is installed facing downward on UAV 10 towards the ground so as to measure a distance Dd [first relative height] from the UAV 10 to the ground directly under [below] it. Because the ultrasonic sensor is facing directly downward, the distance Dd is Hd (the height of the UAV 10 above the ground right under it).");
Determine, according to at least the first relative height and the second relative height, a combined relative height for reflecting a front terrain change (Tan: [0033] "The processing unit 16 receives the corresponding distance measurements D.sub.f1 [first relative height] and D.sub.f2 [second relative height], corresponding to angles β.sub.1 and β.sub.2, and calculates the corresponding H.sub.f1 = D.sub.f1*sin(|θ+β.sub.1|) and H.sub.f2 = D.sub.f*sin(|θ+β.sub.2|), and combines them to derive the UAV's relative height [combined relative height] above terrain features."); 
Tan: [0081] "In step 1114, the determined relative height is utilized to control flight altitude. For example, a flight control command to adjust a flight height/altitude of the aerial vehicle is sent based on the determined relative height to maintain a consistent flight height (e.g., within a range) over the terrain/ground features when the aerial vehicle is flying over the terrain/ground.").
Tan fails to teach controlling the attitude of the UAV.
However, in the same field of endeavor, Line teaches controlling the attitude of the UAV (Line: [0025] "Characteristically, when the drone flies, the drone attitude is controlled by the sending of commands of correction of the drone orientation to one or several of said propulsion units to correct the yaw orientation of the drone in flight so as to maintain one of said at least one obstacle sensor in the direction of displacement of the drone.").
Tan and Line are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Line to control a UAV because combining multiple ways of UAV control provides the benefit of obstacle and terrain avoidance, which as a result, increases vehicle safety.
11.	Regarding Claim 6, Tan and Line remains as applied above in Claim 1, and further, Tan teaches the controller is further configured to: determine a third relative height between the UAV and a ground reflector behind the UAV;
Determining, by the controller, the combined relative height for reflecting the front terrain change according to at least the first relative height and the second relative height further includes:
Determining the combined relative height according to the first relative height, the second relative height, and the third relative height (Tan: [0033, previously cited] and [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  It would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
12.	Regarding Claim 17, Tan and Line remains as applied above in Claim 1, and further, Tan teaches determining, by the controller, the first relative height between the UAV and the ground reflector directly below the UAV and the second relative height between the UAV and the ground reflector ahead the UAV further includes (Tan: [0025] and [0036] "The distance sensor 12 is mounted on the UAV in such a way (e.g., positioned at a forward and downward angle) so as to measure a distance [second relative height] to a position on a surface of a feature on the ground ahead of the UAV."  Also, "The ultrasonic sensor is installed facing downward on UAV 10 towards the ground so as to measure a distance Dd [first relative height] from the UAV 10 to the ground directly under [below] it. Because the ultrasonic sensor is facing directly downward, the distance Dd is Hd (the height of the UAV 10 above the ground right under it)."):
Acquiring a first distance between the UAV and the ground reflector directly below the UAV (Tan: [0037] "The ultrasonic sensor installed on the UAV 10 faces downward and measures the distance Dd from the UAV to the ground [ground reflector] directly under [below] it."), 
Determining the first distance as the first relative height (Tan: [0036] "It calculates Hf from Df and integrates Hf and Hd (Hd=Dd) to determine the height of the UAV 10 above the ground.");
And acquiring a second distance between the UAV and the ground reflector ahead the UAV (Tan: [0031] “As shown in FIG. 2, Hf is the relative height of the UAV above position P [ground reflector] ahead of the UAV; that is, this relative height is the UAV's height above the terrain feature located at position P on an upcoming flight path.”), 
Tan: [0025] and [0030] "As will be described with FIG. 2, this distance measurement [second distance] together with measurements from the motion sensor 14 will be used to determine the UAV's relative height [second relative height] above a feature on ground (or terrain) ahead of the UAV."  Also, "For example, the relative height is computed based on angular/geometric relationships of the distance measurement [second distance] with respect to the relative height [second relative height] of the terrain feature given the measured pitch angle θ and known position angle 3 of the distance sensor.").
13.	Claims 2-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180314268 A1) in view of Line (US 20180032087 A1), and in further view of Luo (US 20170334568 A1). 
14.	Regarding Claim 2, Tan and Line remains as applied above in Claim 1, and further, Tan teaches determining, by the controller, the combined relative height for reflecting the front terrain change according to at least the first relative height and the second relative height further includes (Tan: [0033] "The processing unit 16 receives the corresponding distance measurements D.sub.f1 [first relative height] and D.sub.f2 [second relative height], corresponding to angles β.sub.1 and β.sub.2, and calculates the corresponding H.sub.f1 = D.sub.f1*sin(|θ+β.sub.1|) and H.sub.f2 = D.sub.f*sin(|θ+β.sub.2|), and combines them to derive the UAV's relative height [combined relative height] above terrain features."):
Determining a first estimated height according to the first relative height…for predicting the front terrain change (Tan: [0026] "The height estimation module 17 estimates the UAV's relative height [first estimated height] above a terrain feature (e.g., ahead of the UAV [predict terrain change] based on measurements from the distance sensor 12 and the motion sensor 14) and provides this height estimate to the height control module.");
Determining a second estimated height according to the second relative height… (Tan: [0024] "At least the distance and the current orientation are utilized to estimate a vertical difference between a vertical location of the aerial vehicle and a vertical height location of the terrain feature forward and lower with respect to the aerial vehicle. For example, based on the geometric relationship of a mounting angle of the distance sensor and the pitch angle of the aerial vehicle with respect to the measured distance, a relative vertical height of the location of the terrain feature is calculated as an estimated relative height [second estimated height] at the location.");
Determining the combined relative height according to the first estimated height and the second estimated height (Tan: [0033] "The processing unit 16 receives the corresponding distance measurements D.sub.f1 [first relative height] and D.sub.f2 [second relative height], corresponding to angles β.sub.1 and β.sub.2, and calculates the corresponding H.sub.f1 = D.sub.f1*sin(|θ+β.sub.1|) and H.sub.f2 = D.sub.f*sin(|θ+β.sub.2|), and combines them to derive the UAV's relative height [combined relative height] above terrain features.").
 Tan and Line fail to teach determining…a predicted relative height for predicting the front terrain change;
Determining…the second relative height and the predicted relative height;
However, in the same field of endeavor, Luo teaches determining…a predicted relative height for predicting the front terrain change (Luo: [0167] "A first determining unit 15031, being configured to determine a first projection position [first predicted relative height] of the aircraft in a probe plane, a distance between the probe plane and the aircraft being L, and the probe plane being vertical to a moving direction of the aircraft;");
Determining…the second relative height and the predicted relative height (Luo: [0170] "A third determining unit 15034, being configured to define a position relationship between the second projection position [second predicted relative height] predicted by the prediction unit 15033 and the scanning position determined by the second determining unit 15032 as the position relationship between the aircraft and the object after the aircraft flies the preset distance L.");
 Tan, Line, and Luo are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Line and Luo to determine and obstacle or terrain ahead of an air vehicle because combining multiple ways to determine when to control an air vehicle provides the benefit of increased vehicle safety.
15.	Regarding Claim 3, Tan in view of Line, and in further view of Luo remains as applied above in Claim 2, and further, Tan teaches determining, by the controller, the combined relative height according to at least the first estimated height and the second estimated height further includes:
Determining, by the controller, the combined relative height according to at least the first estimated height and the second estimated height further includes:
A first weight corresponding to the first estimated height, the second estimated height, a second weight corresponding to the second estimated height (Tan: [0033] "In some embodiments, combining the distance measurements includes calculating a linear combination, e.g., H=(Hf1+Hf2)/2.0. In some embodiments, combining the distance measurements includes calculating a weighted combination, e.g., H=a*Hn+(1−a)*Hf2, where 0≤a≤1." Note that "a" and "(1-a)" can be the weight corresponding to the first and second relative heights to determine the combined relative height, H.).
16.	Regarding Claim 4, Tan in view of Line, and in further view of Luo remains as applied above in Claim 3, and further, Tan teaches determining, by the controller, the combined relative height according to the first estimated height, the first weight corresponding to the first estimated height, the second estimated height, and the second weight corresponding to the second estimated height further includes:

The second estimated height, and the second weight corresponding to the second estimated height (Tan: [0033] "In some embodiments, combining the distance measurements includes calculating a linear combination, e.g., H=(Hf1+Hf2)/2.0. In some embodiments, combining the distance measurements includes calculating a weighted combination, e.g., H=a*Hn+(1−a)*Hf2, where 0≤a≤1." Note that "a" and "(1-a)" can be the weight corresponding to the first and second relative heights to determine the combined relative height, H.  Also, note that using the weights corresponding to the first and second relative heights, and adding them together to get the combined relative height, H, is a summation method.).
17.	Regarding Claim 5, Tan in view of Line, and in further view of Luo remains as applied above in Claim 3, and further, Tan teaches a sum of the first weight and the second weight is equal to one (Tan: [0033] "In some embodiments, combining the distance measurements includes calculating a linear combination, e.g., H=(Hf1+Hf2)/2.0. In some embodiments, combining the distance measurements includes calculating a weighted combination, e.g., H=a*Hn+(1−a)*Hf2, where 0≤a≤1."  Note that a skilled practitioner would recognize that if the weight is symbolized as "a" in the equation, the first weight (a) and second weight (1-a) would be equal to one.).
18.	Regarding Claim 7, Tan and Line remains as applied above in Claim 6, and further, Tan teaches determining, by the controller, the combined relative height according to the first relative height, the second relative height, and the third relative height further includes (Tan: [0033, previously cited]):
Determining a first estimated height according to the first relative height…for predicting the front terrain change (Tan: [0026, previously cited]);
Determining a second estimated height according to the second relative height… (Tan: [0024, previously cited]);
Tan: [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  With additional relative heights, it would be obvious to have additional estimated heights.  Also, it would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.);
And determining the combined relative height according to the first estimated height, the second estimated height, and the third estimated height (Tan: [0033, previously cited] and [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  With additional relative heights, it would be obvious to have additional estimated heights to calculate a combined height.  Also, it would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
Tan fails to teach determining…a predicted relative height for predicting the front terrain change;
Determining…the second relative height and the predicted relative height;
Determining…the third relative height and the predicted relative height;
However, in the same field of endeavor, Luo teaches determining…a predicted relative height for predicting the front terrain change (Luo: [0167] "A first determining unit 15031, being configured to determine a first projection position [first predicted relative height] of the aircraft in a probe plane, a distance between the probe plane and the aircraft being L, and the probe plane being vertical to a moving direction of the aircraft;");
Determining…the second relative height and the predicted relative height (Luo: [0170] "A third determining unit 15034, being configured to define a position relationship between the second projection position [second predicted relative height] predicted by the prediction unit 15033 and the scanning position determined by the second determining unit 15032 as the position relationship between the aircraft and the object after the aircraft flies the preset distance L.");
Determining…the third relative height and the predicted relative height (Luo: [0138] "In practical applications, because the sight line of the infrared laser depth of field sensor capable of 360- degree free rotation may be blocked, or other problems, two or more infrared laser depth of field sensors capable of 360-degree free rotation can be mounted, the embodiment does not limit the number of the sensors." Note that a skilled practitioner would recognize that Luo does not limit the amount of sensors used in order to determine a relative height.  It would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.);
 Tan, Line, and Luo are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Line and Luo to determine and obstacle or terrain ahead of an air vehicle because combining multiple ways to determine when to control an air vehicle provides the benefit of increased vehicle safety.
19.	Regarding Claim 8, Tan in view of Line, and in further view of Luo remains as applied above in Claim 7, and further, Tan teaches determining, by the controller, the combined relative height according 
Determining the combined relative height according to the first estimated height, a first weight corresponding to the first estimated height, the second estimated height, a second weight corresponding to the second estimated height, the third estimated height, and a third weight corresponding to the third estimated height (Tan: [0033, previously cited] and [0070].  "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  With additional relative heights, it would be obvious to have additional weights corresponding to the additional estimated heights.  Also, it would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
20.	Regarding Claim 9, Tan in view of Line, and in further view of Luo remains as applied above in Claim 8, and further,  Tan teaches determining, by the controller, the combined relative height according to the first estimated height, the first weight corresponding to the first estimated height, the second estimated height, the second weight corresponding to the second estimated height, the third estimated height, and the third weight corresponding to the third estimated height further includes:
Using a weighted summation method to determine the combined relative height according to the first estimated height, the first weight corresponding to the first estimated height, the second estimated height, the second weight corresponding to the second estimated height, the third estimated height, and the third weight corresponding to the third estimated height (Tan: [0033, previously cited] and [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  With additional relative heights, it would be obvious to have additional weights corresponding to the additional estimated heights and sum the weights.  Also, it would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
21.	Regarding Claim 10, Tan in view of Line, and in further view of Luo remains as applied above in Claim 8, and further, Tan teaches a sum of the first weight, the second weight, and the third weight is equal to one (Tan: [0033, previously cited] and [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  It would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
22.	Claims 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 20180314268 A1) in view of Line (US 20180032087 A1), in further view of Luo (US 20170334568 A1), and in further view of Chen (US 10712751 B2). 
23.	Regarding Claim 11, Tan in view of Line remains as applied in Claim 6, and further, Tan teaches the unmanned aerial vehicle further includes a third radar, and the controller is further configured to use the third radar to determine the third relative height between the UAV and the ground reflector… (Tan: [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component [radar] (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of sensors used in order to determine a combined relative height.  It would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
Tan fails to teach the third relative height between the UAV and the ground reflector behind the UAV, and the third radar tilts backward and downward to emit a radar wave.
However, in the same field of endeavor, Chen teaches the third radar tilts backward and downward to emit a radar wave (Chen: [Column 6, Lines 27-41] "Implementation Manner 2: multiple oblique distance sensors work simultaneously. Specifically, in a terrain simulation flying process of the UAV, the oblique distances of the multiple [more than two (including 3)] oblique distance sensors [radar] are acquired. Even in a case that the forward direction of the UAV is changed, the oblique distances of the multiple oblique [downward] distance sensors are also continuously acquired.  Certainly, installation of the oblique distance sensors in the front, back [behind the UAV], left and right directions of the vehicle head of the UAV is only exemplary. When the embodiment of the present application is implemented, the oblique distance sensors may be installed in a left front direction, a right front direction, a left back direction, a right back direction and other directions of the vehicle head of the UAV, which will not be limited in the embodiment of the disclosure.") .
Tan, Line, and Chen are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Line and Chen to determine and obstacle or terrain ahead of an air vehicle because combining multiple ways to determine when to control an air vehicle provides the benefit of increased vehicle safety.
24.	Regarding Claim 12, Tan in view of Line remains as applied in Claim 6, and further, Tan teaches the controller is further configured to determine the third relative height between the UAV and the Tan: [0070] "In further embodiments where the distance sensor (e.g., sensor 72) includes more than one sensor component [radar] (e.g., multiple LIDAR sensors), there is more than one set of relative height and its associated horizontal distance pair (e.g., Hf, Lf) to process."  Note that a skilled practitioner would recognize that Tan does not limit the amount of relative heights used.  It would be obvious to add more distance sensors to provide the benefit of increased sensor accuracy, which can provide the additional benefit of increased vehicle safety.).
Tan and Line fails to teach behind the UAV through a rotating radar when the rotating radar tilts backward and downward to emit a radar wave.
However, in the same field of endeavor, Chen teaches behind the UAV through a…radar when the…radar tilts backward and downward to emit a radar wave (Chen: [Column 6, Lines 27-41] "Implementation Manner 2: multiple oblique distance sensors work simultaneously. Specifically, in a terrain simulation flying process of the UAV, the oblique distances of the multiple [more than two (including 3)] oblique distance sensors [radar] are acquired. Even in a case that the forward direction of the UAV is changed, the oblique distances [downward] of the multiple oblique distance sensors are also continuously acquired.  Certainly, installation of the oblique distance sensors in the front, back [behind the UAV], left and right directions of the vehicle head of the UAV is only exemplary. When the embodiment of the present application is implemented, the oblique distance sensors may be installed in a left front direction, a right front direction, a left back direction, a right back direction and other directions of the vehicle head of the UAV, which will not be limited in the embodiment of the disclosure.").
Tan, Line, and Chen are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Line and Chen to determine and obstacle or terrain ahead of an air vehicle because 
Tan, Line, and Chen fail to teach the rotating radar.
However, in the same field of endeavor, Luo teaches the rotating radar (Luo: [0079] "Wherein, as shown in FIG. 2, the unmanned aerial vehicle is equipped with an infrared laser depth of field sensor capable of 360-degree free rotation [rotating]...")
Tan, Line, Luo, and Chen are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Line, Luo, and Chen to determine and obstacle or terrain in multiple directions around and air vehicle because rotating a sensor provides the benefit of adjustability to determine an obstacle or terrain ahead, which can increase vehicle safety.
25.	Regarding Claim 15, Tan in view of Line, and in further view of Chen remains as applied above in Claim 11, and further Tan teaches the third radar is mounted on a rack, a stand, or a load of the rack of the UAV (Tan: [0033] "In some embodiments, the distance sensor 12 in FIG. 2 may include at least two LIDAR (or radar, or ultrasonic) sensors each installed to measure distance from different angles."  Note that there are at least two distance sensors, which includes any amount of sensors above two.  Also, note the radar can be mounted to the load of the UAV according to distance sensor 12 in Figure 2.).
26.	Regarding Claim 16, Tan in view of Line, and in further view of Luo and Chen remains as applied above in Claim 12, and further, Tan teaches the…radar is mounted on a rack, a stand, or a load of the rack of the UAV (Tan: [0033] "In some embodiments, the distance sensor 12 in FIG. 2 may include at least two LIDAR (or radar, or ultrasonic) sensors each installed to measure distance from different angles."  Note that there are at least two distance sensors, which includes any amount of sensors above two.  Also, note the radar can be mounted to the load of the UAV according to distance sensor 12 in Figure 2.).
Tan and Line fails to teach the rotating radar.
However, in the same field of endeavor, Luo teaches the rotating radar (Luo: [0079] "Wherein, as shown in FIG. 2, the unmanned aerial vehicle is equipped with an infrared laser depth of field sensor capable of 360-degree free rotation [rotating]..."  Note that the sensor in Figure 2 can be mounted to the load of the UAV.)
Tan, Line, and Luo are considered to be analogous to the claim invention because they are in the same field of air vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan to incorporate the teachings of Luo to determine and obstacle or terrain ahead of an air vehicle because rotating a sensor provides the benefit of adjustability in order to determine an obstacle or terrain ahead, which can increase vehicle safety.

Potentially Allowable Subject Matter
27.	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
28.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Allen (US 20140058593 A1
Hicks (US 6389354 B1) is directed to a terrain navigation for a stationary or moving vehicle that determines a measured height with error estimation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506.  The examiner can normally be reached on Monday-Thursday: 7:00-4:30; Second Friday: 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL T SILVA/Examiner, Art Unit 3663

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663